Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent Pub. No. 2017/0278894) of record, in view of Xi (U.S. Patent Pub. No. 2014/0117362), in view of Choe (U.S. Patent Pub. No. 2010/0053385) of record.
		Regarding Claim 1
FIG. 7 of Sato discloses a display device, comprising: a substrate (116) including a plurality of pixels (126, FIG. 2), wherein each of the plurality of pixels comprises a first sub-pixel and a second sub-pixel [0056]; a first electrode (104) in each of the first sub-pixel and the second sub-pixel; a third electrode (112) in each of the first sub-pixel and the second sub-pixel; a second electrode (108) between the first electrode and the third electrode; a first light-emitting layer (106) between the first electrode and the second electrode, the first light-emitting layer being configured to emit light of a first color (blue); a second light-emitting layer (110) between the second electrode and the third electrode, the second light-emitting layer being configured to emit mixed light (yellow) of second (red) and third (green) colors that are different from each other [0062]; a color filter (FIG. 6) including a first color filter (156a) corresponding to the first sub-pixel and a second color filter (156b) corresponding to the second sub-pixel, a first driving transistor (136) in each of the first sub-pixel and the second sub-pixel, and configured to apply a first voltage to the first electrode; DB1/ 126227270.2Attorney Docket No.: 002463-5257a second driving transistor (138) in each of the first sub-pixel and the second sub-pixel, and configured to apply a second voltage to the third electrode; and an insulating film (142) on the first driving transistor and the second driving transistor, the insulating film including an opening area that partially exposes the second driving transistor, wherein each of the first sub-pixel and the second sub-pixel is configured to allow the first light-emitting layer and the second light-emitting layer to 
Sato fails to disclose “each of the plurality of pixels includes only a first sub-pixel and a second sub-pixel”; “the first color filter is configured to transmit the light of the first color emitted from the first light-emitting layer, transmit the light of the second color of the mixed light emitted from the second light-emitting laver, and block light of the third color of the mixed light emitted from the second light-emitting layer”; “a mask pattern on the insulating film between the first sub-pixel and the second sub-pixel, and including a protrusion that partially covers the opening area”; and the third electrode directly contacts the second driving transistor “below the mask pattern in the opening area”.
	FIGS. 4 and 5 of Xi disclose a similar display device, wherein each of the plurality of pixels includes only a first sub-pixel and a second sub-pixel; a mask pattern (portion of 50 covering 40a) on the insulating film (40) between the first sub-pixel and the second sub-pixel, and including a protrusion that partially covers the opening area 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sato, as taught by Xi. The ordinary artisan would have been motivated to modify Sato in the above manner for purpose of providing high aperture ratio (Para. 7 of Xi).
Sato as modified by Xi fails to disclose “each of the plurality of pixels includes only a first sub-pixel and a second sub-pixel” and “the first color filter is configured to transmit the light of the first color emitted from the first light-emitting layer, transmit the light of the second color of the mixed light emitted from the second light-emitting laver, and block light of the third color of the mixed light emitted from the second light-emitting layer”.
	FIG. 3 of Choe discloses a similar first color filter (Ms1) configured to transmit the light of the first color (B) (emitted from the first light-emitting layer 106 of Sato) and the light of the second color (R) of the mixed light (emitted from the second light-emitting laver 110 of Sato), wherein the first color filter is configured to block light of the third color (G) of the mixed light (emitted from the second light-emitting laver 110 of Sato). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sato, as taught by Choe. The ordinary artisan would have been motivated to modify Sato in the above manner for purpose of generating colors not directed emitted from EML.

	Regarding Claim 2

			
	Regarding Claim 7
	FIG. 7 of Sato discloses the first electrode (104) is connected to the first driving transistor (136) through a contact hole that passes through the insulating film (142).

	Regarding Claim 9
	Xi discloses the mask pattern is formed of the same material as that of the first electrode [0044].

	Regarding Claim 10
	FIG. 5 of Xi discloses the mask pattern is spaced apart from the first electrode.

Claims 12-14, 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent Pub. No. 2017/0278894) of record, in view of Xi, in view of Rudin (U.S. Patent Pub. No. 2007/0200979) of record.
	Regarding Claim 12
	FIG. 7 of Sato discloses a display device, comprising: a substrate (116) including a plurality of pixels (126, FIG. 2), each of the plurality of pixels comprises a first sub-pixel and a second sub-pixel [0056]; a first driving transistor (136) in each of the first sub-pixel and the second sub-pixel on the substrate; a second driving transistor (138) in 
Sato fails to disclose “each of the plurality of pixels includes only a first sub-pixel and a second sub-pixel”; “a mask pattern on the insulating film between the first sub-pixel and the second sub-pixel, and including a protrusion that partially covers the 
	FIGS. 4 and 5 of Xi disclose a similar display device, wherein each of the plurality of pixels includes only a first sub-pixel and a second sub-pixel; a mask pattern (portion of 50 covering 40a) on the insulating film (40) between the first sub-pixel and the second sub-pixel, and including a protrusion that partially covers the opening area (40a); and the third electrode (50) directly contacts the second driving transistor (TFT2) below the mask pattern in the opening area. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sato, as taught by Xi. The ordinary artisan would have been motivated to modify Sato in the above manner for purpose of providing high aperture ratio (Para. 7 of Xi).
Sato as modified by Xi fails to disclose “the first color filter is configured to transmit the single light of one color and a partial portion of the mixed light of two different colors, and the first color filter is configured to block a remaining portion of the mixed light of two different colors, and DB1/ 120433332.1ATTORNEY DOCKET NO.: 002463-5257wherein the second color filter is configured to transmit the remaining portion of the light of the mixed light of two different colors, and 
	FIG. 15 of Rudin discloses a similar color filter structure, wherein the first color filter (cyan filter 9 allows transmission of blue and green) is configured to transmit the single light of one color (blue) and a partial portion (green) of the mixed light of two different colors, and the first color filter is configured to block a remaining portion (red) of the mixed light of two different colors, and DB1/ 120433332.1ATTORNEY DOCKET NO.: 002463-5257wherein the second color filter (magenta filter 10 allows transmission of blue and red) is configured to transmit the remaining portion (red) of the light of the mixed light of two different colors, and the second color filter is configured to block the partial portion (green) of the mixed light of two different colors [0044]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sato, as taught by Rudin. The ordinary artisan would have been motivated to modify Sato in the above manner for purpose of improving color gamut of the display (Para. 13 of Rudin).
	
	Regarding Claim 13
	FIG. 7 of Sato discloses each of the first electrode and the third electrode is an anode electrode, and the second electrode is a cathode electrode.
		
	Regarding Claim 14
	FIG. 7 of Sato discloses the first light-emitting layer (106) is further configured to emit the light of the first color in response to a voltage applied to the first electrode and 
	
	Regarding Claim 17
	Sato as modified by Xi discloses the third electrode is connected to the second driving transistor below the mask pattern.
	
	Regarding Claim 19
	FIG. 7 of Sato discloses each of the first sub-pixel and the second sub-pixel is configured to emit light of at least three colors (blue, yellow, white).

Response to Arguments
Applicant’s arguments with respect to Claim 1 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892